           Case 2:19-cv-01848-JCC-MLP Document 110 Filed 08/10/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    COGNIZANT WORLDWIDE LIMITED and                      CASE NO. C19-1848-JCC-MLP
      COGNIZANT TECHNOLOGY SOLUTIONS
10
      U.S. CORPORATION,                                    MINUTE ORDER
11
                              Plaintiffs,
12            v.

13    BARRETT BUSINESS SERVICES, INC.,
14                            Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulation and proposed order of
19   dismissal (Dkt. No. 109). Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a case may be
20   dismissed without a court order if there is a “stipulation of dismissal signed by all parties who
21   have appeared.” Here, all parties that have appeared stipulate that this action, including all of
22   Cognizant’s claims against BBSI and all of BBSI’s counterclaims against Cognizant, should be
23   dismissed with prejudice and without an award of costs or attorney fees to either party. (Dkt No.
24   109.) Thus, under Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing.
25   Pursuant to the stipulation, the Court ORDERS that this case is DISMISSED with prejudice and
26   without costs or attorney fees to either party. The Clerk is directed to CLOSE this case.

     MINUTE ORDER
     C19-1848-JCC-MLP
     PAGE - 1
          Case 2:19-cv-01848-JCC-MLP Document 110 Filed 08/10/21 Page 2 of 2




 1         DATED this 10th day of August 2021.
                                                 Ravi Subramanian
 2                                               Clerk of Court
 3
                                                 s/Sandra Rawski
 4                                               Deputy Clerk

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1848-JCC-MLP
     PAGE - 2
